To compel respondent to set aside an order staying proceedings in a partition suit, until complainant establishes his title at law, and to enter a final decree.
Denied October 11, 1889.
Held, that where in a partition suit a plea of ouster and adverse possession is entered by the defendant in actual possession, and conflicting testimony shows that the defense is made in good faith, and complainant’s legal title upon that defense is doubtful and uncertain, th.e proceedings should be stayed until complainant establishes his title at law.